PER CURIAM.
This is an appeal from a judgment in favor of respondent Edwards in an action brought in the nature of negligence for misdelivery of moneys resulting from the sale of real estate. As a result of appellants’ alleged negligence, the funds were misappropriated by Edwards’ then wife. Appellants asserted at trial defenses of agency between Edwards and his then wife and, in the alternative, that the actions of Edwards’ then wife were criminal in nature and thus constituted a superseding intervening cause notwithstanding any negligence on the part of the appellants. The trial court held for the plaintiff.
The record here demonstrates ample support for the findings, conclusions and judgment of the trial court and the judgment is, therefore, affirmed. Costs, together with attorney fees on appeal, to respondent.